Citation Nr: 1235666	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of injuries to the back and neck.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and nephew


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of that hearing has been associated with the claims file.  This case was previously remanded by the Board in June 2010, November 2010 and December 2011.  

Per the previous Board remands, claims for service connection for scars and residuals of a head trauma were referred to the RO for appropriate development.  The Veteran's virtual VA file demonstrates that, in a June 2010 rating decision, the RO denied a claim for service connection for a brain injury with scar to the head.  The record does not demonstrate that a notice of disagreement (NOD) was filed with respect the June 2010 rating decision.  Thus, this matter is not presently before the Board on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The satisfactory and probative evidence of record reflects that the Veteran's currently diagnosed back and neck disabilities did not originate in service or for many years thereafter and are not related to any incident during active service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of injuries to the back and neck are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for residuals of injuries to the back and neck in the October 2008 rating decision, he was provided notice of the VCAA in March 2008 and September 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.   The Veteran also received notice in March 2008, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a statement of the case (SOC) in September 2009 with subsequent re-adjudication in November 2009, September 2010, November 2011 and August 2012 supplemental SOCs (SSOCs).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service personnel records, VA outpatient treatment reports, an adequate VA examination and statements and testimony from the Veteran and his representative. 

The Veteran's service treatment records are not available.  After a complete search at the National Personnel Records Center (NPRC), the NPRC reported, in June 2008, February 2009, January 2012 and June 2012, that the records were fire-related and there are no remaining service treatment records or Surgeon General Officer's reports and one Surgeon General Officer's report from September 1944 was obtained and sent to VA.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a September 2008, August 2011, January 2012 and August 2012 letters, the RO informed the Veteran that the record was fire-related and requested him to provide any possible alternative records related to his service.  After receiving no additional information regarding service treatment records, the RO issued a memorandum in August 2012, finding that the service treatment records were unavailable.  

The Board also observes that several requests for VA treatment records from 1947 from the VA outpatient clinic in Odessa, Texas, made in November 2010, February 2011, March 2011 and April 2011 yielded negative responses.  

The Board notes that the July 2010 VA examination report reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that, in the July 2010 VA examination, the examiner found that, based on the information available, it would be mere speculation to render an opinion regarding service connection of the cervical or lumbar spine conditions.  The examiner explained in his rationale that there was evidence indicating an aircraft incident in which the Veteran was involved, there were notations in the accident report of injuries to two crew members but neither of which was the Veteran, the accident report indicated that the three other crew members were treated for minor injuries, the examiner found no further evidence of injuries to the Veteran, there was no medical data in the claims file indicating complaints or treatment for a lumbar or cervical spine condition, and there was no enough information available from which to draw an informed opinion.  In this case, the Board finds that the addendum opinion itself is adequate.  In this regard the Board points to Jones v. Shinseki, in which the Court determined that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.

In Jones, the Court notes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id. at 388.  The Court first finds that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  In this case, the Board finds that, the examiner did not specify that any additional information would be necessary to facilitate a more conclusive opinion in the July 2010 VA examination report.  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.  The Board observes that the VA examiner in the July 2010 VA examination based his conclusions upon both a review of the claims file, the Veteran's reported history and an examination of the Veteran.  As such, his conclusions were based upon due diligence and relevant medical information that may have had a bearing on the case in reviewing the claims file.  

Thereafter, the Court in Jones found that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and thus, it must be clear, that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Thus, only when this issue is in doubt does the Board's duty to remand for further development arise.  In this case, it is clear that that the examiner considered all procurable and assembled data, including, the available service records demonstrating the aircraft accident in service and documentation of injuries in the accident report, the Veteran's reports of history, the available post-service records and a physical examination of the Veteran   in rendering the July 2010 VA examination opinion.  

Moreover, the examiner made it clear that his opinion reflected the limitations of knowledge in the medical community at large, by noting that there was not enough information available to draw an informed opinion.  See id.  Finally, the examiner clearly identified precisely what facts could not be determined; in this case, he specified that that there was evidence indicating an aircraft incident in which the Veteran was involved, there were notations in the accident report of injuries to two crew members but neither of which was the Veteran, the accident report indicated that the three other crew members were treated for minor injuries, the examiner found no further evidence of injuries to the Veteran, there was no medical data in the claims file indicating complaints or treatment for a lumbar or cervical spine condition, and there was no enough information available from which to draw an informed opinion.  See id.  

Accordingly, in this case it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion and it is otherwise apparent, based on the Board's review of the evidence, that there is nothing further to be obtained from that particular examiner.  See id. at 391.  While the duty to assist the veteran includes providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  See id.  Therefore, based upon the foregoing, the Board finds that the January 2012 VA examination addendum opinion was adequate.  

This case was previously remanded by the Board in June 2010, November 2010 and December 2011 to provide additional development, provide the Veteran with a VA examination and opinion and attempt to obtain records and, only if such records were provided, to provide the Veteran with an additional VA examination and opinion.  As noted above, the Veteran was provided an adequate VA examination in July 2010.  In addition, the Board notes that VA requested information from both the Veteran and the NPRC in order to obtain any and all records of treatment during the Veteran's reported injury in service and any outstanding VA treatment records thereafter for all periods identified by the Veteran.  Thus VA complied with the Board's remand instructions and the Board is satisfied that the development requested by its June 2010, November 2010 and December 2011 remands has now been satisfactorily completed and substantially complied with respect to service connection for residuals of injuries to the back and neck.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he sustained injuries affecting his lumbar and cervical spine during a plane crash on December 2, 1944, in Bangor Maine and which have led to his currently diagnosed degenerative joint disease and degenerative disc disease.  

The Veteran's representative has obtained declassified historical records, including the Army Air force report of the plane crash on December 2, 1944, in Bangor Maine.  This report reflects that the plane was taking off, became airborne, but then failed to maintain altitude and crashed down about ten yards away from the runway, bursting into flame.  The five members of the crew are listed, including the Veteran.  Two others were noted to have sustained minor injuries, while the Veteran was identified as having no injuries.  However, a subsequent follow-up report indicates that the other three crewmembers had sustained minor bruises with "probable discharge from hospital fourth December [1944]." 

In a statement dated December 4, 1944, the Veteran related, "I was between the pilot and co-pilot and when we hit, it threw me up against the windshield on the co-pilot's side.  While we were skidding, I was bouncing around the plan and I saw No. 3 engine on fire.  I was first out of the airplane and I helped the pilot out and then the co-pilot out to the pit.  The ambulance took us to the hospital."  

VA outpatient treatment reports from October 2007 to October 2009 reflect that the Veteran was treated for and diagnosed with severe degenerative changes of the spine, exaggerated thoracic kyphosis and multilevel thoracic spondylosis.  

In a February 2010 letter, the Veteran wrote that "the people at the hospital wanted me to stick around and be thoroughly checked for disabilities, but I was too anxious to get out [of the] hospital.  I should have listened to their advice because there apparently was a crack in my left shoulder socket and after a number of years there was a calcium deposit.  I had to have an operation in 1960's to correct the problem." 

In a second statement received in February 2010, the Veteran also reported having sought treatment in 1947 in the Army Hospital in Washington, DC, but the veteran sitting next to him reported he had been waiting for three days to see a doctor, so the Veteran went to a doctor in Washington, DC, who said his shoulder needed to be operated on.  The Veteran reported he had a left shoulder operation in 1947 and had begun taking pills and exercised his legs, back and head.  He also stated in the 1950's and 1960's he was given more pills and exercise but the pain increased.  The Veteran then reported that in the late 1960's or early 1970's, he had another operation on his left shoulder.  

During a February 2010 Travel Board hearing, the Veteran testified that he injured his neck and back when the aircraft he was flying in during his active service hit the ground and he hit the "window shield."  When asked whether he sought treatment while he was on active duty, the Veteran reported that it was a long time ago, but he woke up in a hospital.  The Veteran also reported that he began receiving treatment for his neck and back in 1947 at the Odessa VA hospital.  The Veteran testified that he went to a doctor in Washington, DC in 1947 and had been given some pain pills and had an operation on the left shoulder.  The Veteran reported receiving continued treatment from 1947 up until 1972 and those records were all lost when he moved.  He reported that he had no other separate injuries since his plane accident to either the neck or back and that no one had ever related his back or neck condition to the incident during his active service.  The Veteran also reported having scars from the accident when he hit the windshield and on his back as well.  

In a July 2010 VA examination the Veteran reported that he injured his neck in an aircraft accident that occurred in 1944 and that he was treated for his cervical and lumbar spine conditions.  He also reported that he hit his head on the windshield during the crash which caused the injuries to his neck and back.  The Veteran stated he believed he was treated for the lumbar spine while on active duty and after discharge but did not recall a diagnosis from either period of treatment.  He reported having left shoulder surgery in 1947 and having a second left shoulder surgery in 1973.  The examiner noted the Veteran was a poor historian regarding his medical treatment.  The Veteran was diagnosed with cervical and lumbar spine degenerative disc disease and degenerative joint disease by x-ray.  The examiner opined that, based on the information available, it would be mere speculation to render an opinion regarding service connection of the cervical or lumbar spine conditions.  He explained in his rationale that there was evidence indicating an aircraft incident in which the Veteran was involved, there were notations in the accident report of injuries to two crew members but neither of which was the Veteran, the accident report indicated that the three other crew members were treated for minor injuries, the examiner found no further evidence of injuries to the Veteran, there was no medical data in the claims file indicating complaints or treatment for a lumbar or cervical spine condition, and there was not enough information available from which to draw an informed opinion.  

In an August 2012 statement, the Veteran reported that he still had scars on his head and back from the accident in service.  He also reported that he went to the VA in Washington, DC, but they had a back log, so he went to a doctor in Washington, DC who operated on his left shoulder.  The date of this operation was not specified in the letter.  The Veteran then asserted that he had an operation on the left shoulder again in 1976.  

After a review of the record, the Board concludes that entitlement to service connection for residuals of injuries to the back and neck is not warranted.  In this regard, the Board finds that while the Veteran is currently diagnosed with cervical and lumbar spine degenerative disc disease and degenerative joint disease, the satisfactory lay and medical evidence of record does not demonstrate a nexus between the Veteran's currently diagnosed cervical and lumbar spine degenerative disc disease and degenerative joint disease and his active service.  

Initially, the Board finds that the evidence of record demonstrates that the Veteran was involved in an aircraft accident during his active service.  Accident reports and personal statements furnished by the Veteran and the four other crewmembers during this time reflect that two of the crew members sustained injuries, and the remaining three crewmembers, which included the Veteran, were treated for minor injuries only.  

As noted above, the Veteran's service treatment reports are unavailable and there is no medical evidence of treatment for the back or neck or related injuries during his active service.  In addition, the post-service medical evidence of record demonstrates that there is no competent and credible evidence of treatment for neck or back conditions in the medical record until May 2009, approximately 64 years after the Veteran's separation from active service.  

The Board acknowledges the lay statements by the Veteran that his current back and neck conditions are due to his aircraft accident during his active service, however, he is not competent to specify etiology of his current back or neck condition as this would constitute a medical conclusion which he is not competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  The Board finds, however, that the Veteran is competent to attest to the continuity of his neck and back symptoms since his active service and to the treatment he received in service and from 1947 and thereafter.  

The Board finds however, that the statements and testimony provided by the Veteran regarding a continuity of symptoms since active service and treatment while competent, are not credible evidence as they are internally inconsistent and are inconsistent with the contemporaneous service records.  In this regard, the Board notes that reports reflect that two of the crew members sustained injuries, and the remaining three crewmembers, which included the Veteran, were treated for minor injuries only.  Moreover, the Veteran's February 2010 statement reflects that he reported he was in the hospital but was "too anxious" to get out and that he had a crack in his left shoulder socket which was operated on in the 1960's to correct the problem, however, he also reported in a second February 2010 statement and in his February 2010 Travel Board hearing that he had a left shoulder operation in 1947 and he had another operation on his left shoulder, specified in the late 1960's or early 1970's.  Thereafter, he reported to the VA examiner of having his second left shoulder operation in 1973 and reported in an August 2012 statement that his second surgery was in 1976.  

In the February 2010 Travel Board hearing, when he was asked whether he sought treatment while he was on active duty, the Veteran reported that it was a long time ago but he had woken up in a hospital, however, he reported to the July 2010 VA examiner that he was treated for the lumbar spine while on active duty and after discharge but did not recall a diagnosis.  Also, by contrast to the February 2010 Travel Board testimony, the Veteran's December 1944 statement reflects that he was the first out of the airplane and helped the pilot and co-pilot out of the plane and he had specified that an ambulance took them to the hospital, rather than having woken up in the hospital.  

While the Veteran reported having injuries to the neck and back beginning at the time of the accident in service, in his own statement from December 1944 he reported that when the plane had hit, he was thrown up against the windshield on the co-pilot's side, he was bouncing around the plane, he was first out of the airplane and helped the pilot out and then the co-pilot out and that an ambulance took them to the hospital, although no back or neck injuries were reported at the time.  In addition, the accident reports from December 1944 reflect that the Veteran was one of the three crew members sustaining minor injuries, including only minor bruises.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Moreover, the record reflects that the earliest indication of a neck or back condition in the record was not until May 2009, approximately 64 years following his discharge from active duty.  Accordingly, the lack of contemporaneous evidence, the inconsistency between the contemporaneous service records and the Veteran's reports and the internally inconsistent statements in this instance diminishes the reliability of these statements and they are afforded no probative value.

Finally, the Board observes that the July 2010 VA examiner opined that, based on the information available, it would be mere speculation to render an opinion regarding service connection of the cervical or lumbar spine conditions.  He explained in his rationale that there was evidence indicating an aircraft incident in which the Veteran was involved, there were notations in the accident report of injuries to two crew members but neither of which was the Veteran, the accident report indicated that the three other crew members were treated for minor injuries, the examiner found no further evidence of injuries to the Veteran, there was no medical data in the claims file indicating complaints or treatment for a lumbar or cervical spine condition, and there was not enough information available from which to draw an informed opinion.  The examiner also found the Veteran was a poor historian regarding his medical treatment.  As noted above, this opinion has been found to be adequate and therefore does not support a nexus between the Veteran's in service plane accident and his currently diagnosed cervical and lumbar spine disabilities.  

Accordingly, the evidence does not demonstrate any nexus between the Veteran's currently diagnosed cervical and lumbar spine degenerative disc disease and degenerative joint disease and his active service.  Thus, service connection for a residuals of injuries to the back and neck is not warranted. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for residuals of injuries to the back and neck is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


